 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    KELLY WHEELER,                                       Case No. 1:19-cv-01461-LJO-JDP
11                       Plaintiff,                        ORDER CLOSING CASE
12           v.
13    FINANCIAL CREDIT NETWORK,
14                       Defendant.
15

16

17          On December 16, 2019, the plaintiff in this case filed a notice of voluntary dismissal

18   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). ECF No. 7. Because no defendant has

19   served either an answer or a motion for summary judgment, voluntary dismissal is proper.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. This action is dismissed without prejudice;

22          2. All pending motions are terminated; and

23          3. The clerk is directed to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:    January 2, 2020                              /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                           1
